Figueroa v Skillman Realty Co. (2017 NY Slip Op 07095)





Figueroa v Skillman Realty Co.


2017 NY Slip Op 07095


Decided on October 10, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 10, 2017

Richter, J.P., Gische, Kapnick, Kahn, Kern, JJ.


4628 309801/09

[*1]Dulce Figueroa, Plaintiff-Appellant,
vSkillman Realty Co., Defendant-Respondent.
Skillman Realty Co., Third-Party Plaintiff-Respondent,
vBrooks Brothers Inc., et al., Third-Party Defendants-Respondents, Jerrold M. Sonet, etc., Defendant.


Diamond & Diamond, LLC, Brooklyn (Stuart Diamond of counsel), for appellant.
Varvaro, Cotter & Bender, White Plains (Julie C. Hellberg of counsel), for Skillman Realty Co., respondent.
London Fischer LLP, New York (Tracy J. Weinstein of counsel), for Brooks Brothers Inc., respondent.
Savona, D'Erasmo & Hyer LLC, New York (Raymond M. D'Erasmo of counsel), for Donghia International, Ltd., respondent.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered September 23, 2015, which, to the extent appealed from as limited by the briefs, granted the motions of defendant/third-party plaintiff Skillman Realty Co. (Skillman) and of third-party defendant Brooks Brothers, Inc. for summary judgment dismissing the complaint as against Skillman, unanimously affirmed, without costs.
Under the terms of the lease, third-party defendant Brooks Brothers had sole responsibility for maintaining the area where plaintiff sustained her injuries. Skillman was an out-of-possession landlord with no obligation to perform repairs, and thus, cannot be liable, since the wet floor that allegedly caused plaintiff to slip and fall was not a significant structural or design defect contrary to a specific statutory safety provision (see Bing v 296 Third Ave. Group, LP, 94 AD3d 413, 414 [1st Dept 2012], lv denied 19 NY3d 815 [2012]; Devlin v Blaggards III [*2]Rest. Corp., 80 AD3d 497 [1st Dept 2011], lv denied 16 NY3d 713 [2011]).
We considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 10, 2017
CLERK